 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 PAUL AZZARA,

                                Plaintiff,
           -v-                                              No. 19-CV-8751 (KMK)
                                                            No. 02-CR-1446 (KMK)
 UNITED STATES OF AMERICA,
                                                                    ORDER
                                Defendant.

KENNETH M. KARAS, District Judge:

        Pro se plaintiff Paul Azzara ("Azzara") has filed a Motion for Return of Property (the

"Motion") (Dkt. No. 1), pursuant to Federal Rule of Criminal Procedure 41 (g), seeking the return

of materials seized in connection with his arrest, trial and conviction for two counts of attempted

extortion under the Hobbs Act, 18 U.S.C. § 1951, and one count of mailing a threatening

communication in violation of 18 U.S.C. § 876(d). 1 (See Motion.) 2 For the reasons set forth

below, the Motion is denied.

                               I. Factual and Procedural Background

       The following facts are taken from decisions of district courts in the Southern District of

New York and the Middle District of Florida.


       1
          The Government's opposition letter erroneously describes Plaintiffs § 876(d)conviction
as a conviction pursuant to§ 876(c). (Dkt. No. 8.) This error was likely based on what appears
to be a typographical error in the Second Circuit summary order affirming Plaintiffs judgment
of conviction. See United States v. Azzara, 132 F. App'x 923, 924-25 (2d Cir. 2005) (" [Azzara]
appeals from a November 24, 2003, judgment of conviction ... upon a jury verdict of guilty on
one count of mailing a threatening communication in violation of 18 U.S.C. § 876(c) .... "). In
light of that apparent error, this Court has reviewed Plaintiffs judgment, amended judgment and
a transcript of the jury charges. All of these sources, like the district court opinion denying
Plaintiffs habeas petition, Azzara v. United States, No. 02 CR 1446 CM, 2011 WL 5025010, at
*3 (S.D .N .Y. Oct. 20, 2011), make clear that Plaintiff was convicted under§ 876(d). In any
case, the distinction between the two offenses is immaterial for resolving the instant Motion.
       2
       Unless otherwise indicated, all references to docket entries refer to Civil Case No. 19-
CV-8751.
        In 1992, Plaintiff was subjected to a restraining order by a Florida state court because he

was "harassing and threatening" his former girlfriend, Cynthia Hubbard ("Hubbard"), and her

family. Hubbardv. Azzara, 01-cv-1154 (M.D. Fla.), July 3, 2001 In Camera Report and

Recommendation ("Hubbard R&R" ), (Dkt. No. 38), adopted by July 3, 2001 Order, (Dkt. No.

39). In 1993, Plaintiff pleaded "no contest" to charges of assault and burglary after breaking into

Hubbard ' s home. Id. Plaintiff was placed on probation, and as a condition of that probation, the

state court instructed Plaintiff to "destroy all videotapes" of his and Ms. Hubbard' s sexual

encounters. Id. As Plaintiff later recounted to a district court, Plaintiff and his father then

appeared before a state court judge and represented that they were "handing over the original

videotapes pursuant to (the] probation order." Id.

       Nevertheless, Plaintiff appears to have kept copies or the videotapes "in contravention of

the probation order." Id. Beginning in May 2001 , Plaintiff "carried out a concerted plan .. . to

threaten and harass" Hubbard and her family "in an effort to obtain a large sum of money."

Azzara v. United States, 2011 WL 5025010, at *3 (S .D.N.Y. Oct. 20, 2011) ("Azzara II"). In

particular, Plaintiff "threatened to display the tapes on a web site" and sent faxes to Hubbard ' s

co-workers "informing them of the existence of the web site." Id. In June 200 I, Hubbard

initiated a civil action in the Middle District of Florida, and the court permanently enjoined

Plaintiff from broadcasting the videotapes. Id. Nevertheless, on May 20, 2002, Plaintiff again

sent a letter to Hubbard's stepfather threatening to broadcast the tapes and "and offering them for

sale for $3 million." Id.

       On September 26, 2002, Plaintiff was arrested, (See No. 02-CR-1446; Dkt. minute entry

for Sept. 26, 2002), and the still-extant videotapes were seized during a search of his home.

Azzara v. United States, 2008 WL 4702740, at *2 (S .D.N .Y. Oct 23 , 2008) ("Azzara I"). On



                                                  2
June 23, 2003, after deliberating for less than one day, a jury in the Southern District of New

York returned a guilty verdict on the three counts identified above. Azzara JI, 2011 WL

5025010, at *4. On November 24, 2003, Judge McMahon entered judgment and sentenced

Plaintiff to 168 months' imprisonment, to be followed by three years of supervised release, and a

$300 special assessment. Id. at *3. On June 6, 2005, the Second Circuit affirmed Plaintiff's

conviction but remanded for resentencing in light of United States v. Booker, 543 U.S . 220

(2005). Id. Plaintiff was resentenced on December 21, 2005 to the same sentence. Id. The

Second Circuit affirmed on September 24, 2008, and the Supreme Court denied certiorari on

October 13, 2009. Id.

        While Plaintiff's appeal of his resentencing was pending before the Second Circuit,

Plaintiff filed several motions, including a Motion for Return of Property. Azzara I, 2008 WL

4 702740, at * 1. That motion sought an order compelling the Government to return the

videotapes seized by the police during the search of his home. Id. at *2. On October 23, 2008,

Judge McMahon denied the request, explaining that Plaintiff "unlawfully used the video tapes as

part of his scheme in the instant case to extort money from his victims," and that

" [n]otwithstanding [Plantiff's] fanciful argument that copyright law entitles him to possession of

the tapes, he has no right to them because they are not supposed to exist." Id.

       On October 13, 2009, Plaintiff moved, pursuant to 18 U.S.C. § 2255, to set aside, modify

or vacate his sentence pursuant. Azzara JI. 2011 WL 5025010, at * 1. Plaintiff argued, inter alia,

that his trial counsel was ineffective because that counsel failed to argue that the protective order

precluding him from broadcasting the videotapes was "invalid for violating his copyright in the

videos." Id. at *7 n.4. Judge McMahon concluded that this argument was "meritless." Id.




                                                  3
        Now, a decade later, Plaintiff once again seeks to assert ownership and recover these

same videotapes. On September 13, 2019, Plaintiff filed the instant Motion. (See Motion.) On

October 29, 2019, this Court directed the Government to file a response. (Dkt. No. 6.) On

November 29, 2019, the Government filed a letter in opposition to Plaintiffs Motion. (Dkt. No.

8.) On January 14, 2020, Plaintiff filed a Reply . (Dkt. No. 14.)

                                               II. Discussion

        A. Applicable Legal Principles

                1. Rule 4 l(g)

        Under Rule 41 (g), "[a] person aggrieved by an unlawful search and seizure of property or

by the deprivation of property may move for the property's return. " Fed. R. Crim. P. 41. "The

Rule recognizes that the federal courts have equitable jurisdiction to order the return of

property." Bertin v. United States, 478 F.3d 489, 492 (2d Cir. 2007). However, Rule 41(g)

"simply provides for the return of [the] seized property [itself] ," and so "does not waive the

sovereign immunity of the United States with respect to actions for money damages relating to

such property. " Id. (citation and quotation marks omitted). To prevail on a Rule 41 (g) motion,"

a criminal defendant must demonstrate that (1) he is entitled to lawful possession of the seized

property; (2) the property is not contraband; and (3) either the seizure was illegal or the

government's need for the property as evidence has ended." Ferreira v. United States, 354 F.

Supp. 2d 406, 409 (S.D .N.Y. 2005) (citation and quotation marks omitted).

               2. Res Judicata

       The doctrine of res judicata bars "the subsequent litigation of any ground of recovery that

was available in the prior action, whether or not it was actually litigated or determined."

Balderman v. US. Veterans Admin., 870 F.2d 57, 62 (2d Cir. 1989). Courts apply a three-prong



                                                  4
test when considering whether res judicata applies: ( 1) whether "the previous action involved an

adjudication on the merits;" (2) whether "the previous action involved the plaintiffs or those in

privity with them;" and (3) whethei: "the claims asserted in the subsequent action were, or could

have been, raised in the prior action." Monahan v. NY City Dep 't of Corr., 214 F.3d 275, 285

(2d Cir. 2000). Res judicata "prevents a party from litigating any claim which could have been

raised in the previous suit, even if it was not actually raised or decided." Toro v. Depository

Trust Co., 97 CV 5383 , 1997 WL 752729 at *3 (S.D.N.Y. Dec. 4, 1997). Thus, "claims based

upon different legal theories are barred provided they arise from the same transaction or

occurrence." Cieszkowska v. Gray Line New York, 295 F.3d 204, 205 (2d Cir. 2002) (internal

citations and quotation marks omitted).

        B. Application

        Plaintiffs claims fail for three central reasons . First, the Motion is untimely. Second, a

federal court has already decided precisely this same issue, denying the very relief that Plaintiff

now seeks. Third, even were this Court to consider the issue on the merits, it would conclude

that prior court orders and Plaintiffs own criminal conduct preclude any claim ofright to

possess the videotapes.

                1. Statute of Limitations

        As a threshold matter, the Motion is barred by the applicable statute of limitations. As

the Second Circuit has explained, because no specific statute of limitations governs motions for

return of property, "the six-year catch-all statute of limitations for civil actions against the

federal government is applied" to Rule 41 (g) motions "made after the termination of criminal

proceedings against the defendant." Bertin, 478 F.3d at 492; see also Polanco v. U.S. Drug Enf't

Admin. , 158 F.3d 647, 654 (2d Cir. 1998) (explaining that 28 U.S.C. § 240l(a), which provides a



                                                   5
default six-year statute-of-limitations for "every civil action commenced against the United

States," governs motions to recover seized property). Where "there has been a related criminal

proceeding but no civil forfeiture proceeding, the cause of action accrues at the end of the

criminal proceeding during which the claimant could have sought the return of his property by

motion, but neither sought such return nor received his property." Bertin, 478 F.3d at 493.

        Here, Plaintiff was sentenced, and judgment was entered, on November 24, 2003 . See

Azzara 11, 2011 WL 5025010, at *3. Accordingly, Plaintiffs Rule 41(g) motion "accrued on the

same day." Bertin, 478 F.3d at 494. Thus, when Plaintiff filed the instant Motion on September

13, 2019, more than fifteen years later, he was nearly a decade too late.

        Plaintiffs only argument to the contrary is a bare assertion that "[t]he 6-year toll did not

commence at the conclusion of the criminal proceedings[, but rather] commenced on April 8,

2016 when [Plaintiff] registered his copyright with the U.S. Copyright office." (Pl.'s Reply 5-

6.) The argument is without merit. First, ownership of a copyright is "distinct from ownership

of any material object in which the work is embodied." 17 U.S.C. § 202. Accordingly, it is

impossible for a copyright to create new property rights in the seized videotapes. Second,

Plaintiff acknowledges that he held identical rights in the videotapes at the time his judgment

was entered, (Pl.'s Reply 6 (claiming Plaintiff"never ' lost' any rights to his motion-pictures").

There is thus no reason why the statute of limitations should not have run during that period.

And third, Plaintiff provides no legal authority for the proposition that later changes in the

ownership of an object may affect the statute of limitations for a Rule 41 (g) motion-and

certainly no authority that undermines clear Second Circuit precedent establishing that the statute

oflimitations begins to run with the entry of judgment. See Bertin, 478 F.3d at 494.

       Accordingly, as Plaintiffs Motion is nearly a decade late, it is time-barred. Id.



                                                  6
                2. Preclusion

        Plaintiffs Motion is also barred by res judicata. As discussed above, Plaintiff raised the

same claim when he made a Motion for Return of Property during the pendency of his

sentencing appeal in September 2008. Azzara I, 2008 WL 4702740, at *1. In an opinion and

order dated October 23, 2008, Judge McMahon denied a substantially identical request,

explaining that Plaintiff "unlawfully used the video tapes as part of his scheme in the instant case

to extort money from his victims," and that "[n]otwithstanding [Plantiffs] fanciful argument that

copyright law entitles him to possession of the tapes, he has no right to them because they are not

supposed to exist." Id. at *2. That prior decision, which directly addressed the same request

(and denied the same relief) presented here, amounts an adjudication on the merits, among the

same parties, and with respect to same claims. Accordingly, res judicata applies. See Monahan

v. NY City Dep 't of Corr., 214 F.3d 275,285 (2d Cir. 2000). 3



        3
           In general, "Rule 41 (g) actions filed after the close of the criminal proceedings are
treated as civil actions." Bertin v. United States, 478 F.3d 489,493 (2d Cir. 2007); see also
 United States v. Sims, 376 F.3d 705, 708 (7th Cir. 2004) ("Rule 41 (g) motions are civil in
character.") Accordingly, the Court treats the instant Motion as a "new," civil action distinct
from Plaintiffs long-concluded criminal proceedings.
         However, as Rule 41 (g) motions are brought pursuant to the Federal Rules of Criminal
Procedure, it is possible to consider the instant Motion as part of Plaintiffs criminal proceedings.
If so, the appropriate preclusion doctrine might be the "law of the case" doctrine rather than res
judicata.
         "While related to the principles of res judicata, law of the case doctrine is an analytically
distinct concept. Significantly, the preclusive effects under the law of the case doctrine are
narrower than under res judicata. Tomasino v. Estee Lauder Companies, Inc., No. 13-CV-4692,
2015 WL 1470177, at *2 (E.D.N.Y. Mar. 31, 2015). Thus, "the law of the case doctrine applies
only to the specific issues the court decided;" while "res judicata bars not only the specific legal
claim decided in an earlier action, but all claims that arise from the same nucleus of operative
fact." Id. "The law-of-the-case doctrine generally provides that when a court decides upon a
rule of law, that decision should continue to govern the same issues in subsequent stages in the
same case." See Musacchio v. United States, 136 S. Ct. 709, 716 (2016) (explaining that courts
should "be loathe to [revisit earlier decisions] in the absence of extraordinary circumstances"
(citation and quotation marks omitted)); see also Bergerson v. NY State Office of Mental
Health, Cent. N. Y Psychiatric Ctr., 652 F.3d 277,288 (2d Cir. 2011) (noting that "there is a
                                                  7
        Again, Plaintiff's only argument to the contrary is that this Motion addresses a "new set

of facts" and "new issues of law" in light of the purported re-registration of his copyright. This

argument is without merit. First, as the Court explained above, any claim of copyright is

irrelevant to ownership of the physical videotapes. See 17 U.S.C. § 202 (explaining that

ownership of a copyright is "distinct from ownership of any material object in which the work is

embodied"). Second, by Plaintiff's own account, he possessed identical copyright rights at the

time the court ruled against him in Azzara I. (See PI. 's Reply 6 "[Plaintiff] asserts that he never

' lost' any rights to his motion -pictures.") Accordingly, by Plaintiff's own account, the claims,

parties and facts addressed by the court in Azzara I are identical to those presented here.

               3. Merits

        The Motion also fails on the merits. To prevail, Plaintiff must establish, inter alia, that

"he is entitled to lawful possession of the seized property ." Ferreira, 354 F. Supp. 2d at 409.

Plaintiff cannot do so. On the contrary, Plaintiff was in fact "instructed to destroy" all the

relevant videotapes by a Florida state court. Hubbard R&R 2. Therefore, as Judge McMahon

explained in Azzara I, Plaintiff has no right to the videos "because they are not supposed to

exist." 2008 WL 4702740, at *2.




strong presumption against amendment of prior orders" (citation omitted)); Bellezza v. Holland,
No. 09-CV-8434, 2011 WL 2848141, at *3 (S.D.N.Y. July 12, 2011) (explaining that
reconsideration is appropriate only where there are "cogent or compelling reasons not to [follow
the earlier decision], such as an intervening change of controlling law, the availability of new
evidence, or the need to correct a clear error or prevent manifest injustice" (citation and
quotation marks omitted)).
        Here, the distinctions between the two doctrines are immaterial. As discussed above,
Azzara I not only discussed the factual underpinnings of Plaintiff's claim for the videotapes; it
addressed and rejected the very same claim of right (under the very same legal authority) that
Plaintiff now asserts. Accordingly, insofar as the instant Motion is considered a part of
Plaintiff's criminal case, the law of the case precludes Plaintiff from reHtigating the same issue.
                                                  8
        Relatedly, a convicted defendant cannot succeed in a 41 (g) motion where the items he

seeks are either "contraband per se" or "derivative contraband." Awan v. United States, No. 12-

CV-3844, 2014 WL 1343129, at *3 (E.D.N.Y. Mar. 31 , 2014); see also United States v. Farrell,

606 F.2d 1341 , 1344 (D.C. Cir. 1979) ("Derivative contraband are articles which are not

inherently illegal, but are used in an unlawful manner."). The latter category includes items "that

become forfeitable because of their relationship with a criminal act." Id. (citation omitted). The

instant videotapes, which Plaintiff used repeatedly to harass and torment his victims, see Azzara

I, 2008 WL 4702740, at *2 ("[Plaintiff] unlawfully used the video tapes as part of his scheme in

the instant case to extort money from his victims.), fall squarely into the latter category.

       Moreover, were Plaintiff to regain possession of any such videotapes, there is no reason

to believe Plaintiff would not continue to use them for the same destructive and unlawful

purposes for which he used them in the past. This too provides sufficient reason to deny

Plaintiffs Motion. See United States v. Sabatino , No. 07-2460-cr, 2009 WL 248009, at* 1 (2d

Cir. Feb. 3, 2009) (explaining that the Government was entitled to retain possession of seized

photographs because "in [the defendant's] hands they pose a credible threat to the safety of

others"); see also Lavin v. United States, 299 F.3d 123, 127-28 (2d Cir. 2002) (explaining that

"the Government may retain the property if it has a legitimate reason for doing so").

       Accordingly, even were the Court to consider the merits of Plaintiffs request, the Motion

would be denied.

                                          III. Conclusion

       For the reasons set forth above, Plaintiffs Motion is denied.

       The Clerk of Court is respectfully requested to mail a copy of this Order to Plaintiff,

terminate the pending Motion, (Dkt. No. 1), and close this case.



                                                  9
         The Court certifies under 28 U.S .C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).



SO ORDERED.

Dated:      February 13_, 2020
            White Plains, New York




                                                 10
